COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.
 
02-07-124-CV





TAMARCUS WALKER	APPELLANT



V.



LASALLE BANK NATIONAL ASSOCIATION                                  APPELLEE

AS TRUSTEE FOR STRUCTURED ASSET 

INVESTMENT LOAN TRUST SERIES 2003-BC8
 

------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

On April 13, 2007 and April 25, 2007, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:
  May 24, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).